EXHIBIT 10.2

 

[FORM]

 

Option No.:   2005 — _____________________________________       Grant:  
___________________________________________ Optionee:  
___________________________________________       Exercise Price:  
___________________________________________ Date of Grant:  
___________________________________________            

 

COAST FINANCIAL HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), made on the      day of
                    , 200    , by and between Coast Financial Holdings, Inc., a
Florida corporation (the “Corporation”) and                      (the
“Optionee”).

 

1. Grant of Option. Subject to terms and conditions of this Agreement and those
set forth in the Coast Financial Holdings, Inc. 2005 Stock Incentive Plan (the
“Plan”), the Corporation, with the approval and at the direction of its Board of
Directors, hereby grants to Optionee an option (the “Option”) to purchase from
the Corporation a total of                      (            ) shares of common
stock, $5.00 par value per share (“Common Shares” or “Shares”), of the
Corporation, at the Exercise Price set forth in this Agreement. The Shares that
may be purchased upon the exercise of the Option are sometimes referred to in
this Agreement as the “Option Shares”. Capitalized terms not otherwise defined
in this Agreement shall have the meaning ascribed to them in the Plan.

 

2. Exercise Price. The Exercise Price of the Option is $                     per
Option Share.

 

3. Terms of the Option.

 

(a) Type of Option. The Option is intended to be a nonstatutory option and is
NOT an incentive share option within the meaning of Section 422 of the Internal
Revenue Code.

 

(b) Exercise Period. Subject to Section 3(c) of this Agreement, during the
period commencing on the Date of Grant and terminating ten (10) years after the
Date of Grant (the “Exercise Period”), the Option may be exercised with respect
to all or a portion of the Option Shares (in full Shares) to the extent that the
Option has not previously been exercised.

 

(c) Termination of Service; Change of Control. Notwithstanding the provisions of
Section 3(b) of this Agreement:

 

(i) Termination Of Service By Reason Of Death. If the Optionee’s service with
the Corporation or its Subsidiaries terminates due to the death of the Optionee,
then the Option may be exercised only for a period of one year from the date of
such death or until the end of the Exercise Period, whichever period is shorter.

 

1



--------------------------------------------------------------------------------

(ii) Termination Of Service By Reason Of Disability. If the Optionee’s service
with the Corporation or its Subsidiaries terminates by reason of a permanent and
total disability of the Optionee, as determined by the Committee under the Plan,
then the Option may be exercised only for a period of one year from the date of
such termination of service or until the end of the Exercise Period, whichever
is shorter; provided, however, that if the Optionee should die during such one
year period, the unexercised portion of the Option shall thereafter be
exercisable for a period of one year from the date of death or until the end of
the Exercise Period, whichever is shorter.

 

(iii) Termination Of Service By Reason Of Retirement. If the Optionee’s service
with the Corporation or its Subsidiaries terminates by reason of normal or late
retirement of the Optionee under any retirement plan of the Corporation or its
Subsidiaries, then the Option may be exercised only for a period of three months
from the date of such termination of service, or until the end of the Exercise
Period, whichever is shorter; provided, however, that if the Optionee should die
during such three month period, the unexercised portion of the Option shall
thereafter be exercisable for a period of one year from the date of such death
or until the end of the Exercise Period, whichever is shorter.

 

(iv) Director Resignation or Termination of Service. Except as otherwise covered
by Sections 3(c)(i), (ii) or (iii) of this Agreement, if the Director Optionee’s
service as a Director of the Corporation terminates by his or her resignation
from the Board of Directors (unless such resignation was at the written request
of the Board of Directors) or by failing to run for election to an additional
term as Director after being offered nomination for such additional term by a
nominating or similar committee of the Board of Directors (or in lieu of such
committee the entire Board of Directors), then the Option may be exercised only
for a period of three months from the date of such resignation or, in the case
of a failure to run for election to an additional term, from the date of the
stockholder meeting at which such election of Directors takes place (such
resignation or stockholder meeting date referenced to herein as “Director
Termination Date”), or in either case, until the end of the Exercise Period,
whichever is shorter. Except as otherwise covered by Sections 3(c)(i), (ii), or
(iii) of this Agreement, in the event that the Director Optionee does not resign
as Director of the Corporation (or resigns at the written request of the Board
of Directors) and is removed from office or is not offered nomination for an
additional term, then the Option may be exercised until the end of the Exercise
Period.

 

(v) Change of Control. In the event of a termination of the Optionee following a
Change of Control, the Option shall not be terminated as a result of a
termination of service covered by Sections 3(c)(i) through 3(c)(iv) of this
Agreement, and in each case the Option shall continue to be exercisable in
accordance with the original terms of this Agreement, except in the case of the
Optionee’s death, the Option shall be exercisable only for a period of one year
from the date of death or the end of the Exercise Period, whichever is shorter.

 

4. Method of Exercise.

 

(a) Notice of Exercise. In order to exercise any portion of this Option, the
Optionee shall notify the Corporation in writing of the election to exercise the
Option and the number

 

2



--------------------------------------------------------------------------------

of Option Shares in respect of which the Option is being exercised. Such notice
shall be delivered to the Secretary of the Corporation and shall be accompanied
with the Exercise Price payable in the manner set forth in Section 4(b) below.
The date specified in Optionee’s notice as the date of exercise of the Option
shall be deemed to be the Date of Exercise; provided, that, such date is at
least five (5) days after the giving of such notice and that payment in full for
the Option Shares to be purchased upon such exercise shall have been received by
such date. Otherwise, the Date of Exercise shall be the date on which all
conditions for issuance of Option Shares have been satisfied and such Option
Shares have been issued by the Corporation. The certificate or certificates for
Shares as to which the Option has been exercised shall be registered in the name
of the Optionee.

 

(b) Payment of Exercise Price. The Exercise Price for the Option Shares to be
purchased upon exercise of an Option, in whole or in part, shall be paid to the
Corporation in full on or before the Date of Exercise. The Exercise Price shall
be paid by Optionee in cash or by check deemed acceptable to the Committee.
[Optional: Include provisions for cashless exercise or payment with unrestricted
Common Shares]

 

(c) Failure to Pay or Accept Delivery. If the Optionee fails to pay for any of
the Option Shares specified in its notice to exercise or fails to accept
delivery thereof, the Optionee’s right to purchase such Option Shares may be
terminated by the Committee.

 

5. Restrictions on Exercise. This Option may not be exercised if the issuance of
the Option Shares upon such exercise or the method of payment of consideration
for such Option Shares would constitute a violation of any applicable federal or
state securities law or any other law or regulation. As a condition to the
exercise of this Option, the Corporation may require the Optionee to make any
representation or warranty to the Corporation at the time of exercise of the
Option as in the opinion of legal counsel for the Corporation may be required by
any applicable law or regulation, including those representations and warranties
set forth in Section 13.1 of the Plan. Accordingly, if necessary, the stock
certificates for the Option Shares issued upon exercise of this Option may bear
appropriate legends restricting transfer.

 

6. Non-Transferability of Option. Except as otherwise provided by the Plan, this
Option may be exercised during the lifetime of the Optionee only by the Optionee
and may not be transferred in any manner other than by will or by the laws of
descent and distribution. The terms of this Option shall be binding upon the
executors, administrators, heirs, and successors of the Optionee.

 

7. Adjustments Upon Changes in Capitalization or Merger. In the event of changes
in the capitalization or organization of the Corporation (including, without
limitation, a stock split or a stock dividend) or, if the Corporation is a party
to a merger or other corporate reorganization, the number of Shares covered by
this Option shall be adjusted in accordance with the provisions of Section 4.4
of the Plan.

 

8. Term of Option. Unless modified, extended, or renewed in accordance with
Article XI of the Plan, this Option may not be exercised after the expiration of
the Exercise Period and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

9. Amendment of Option. The Board of Directors or the Committee may amend the
Option and Plan at anytime, subject only to the limitations set forth in
Articles X and XI of the Plan and by applicable law.

 

3



--------------------------------------------------------------------------------

10. Not Employment or Consulting Contract. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ or
service of the Corporation (or continue as a consultant of the Corporation).
This is not an employment or consulting contract.

 

11. Income Tax Withholding. The Optionee authorizes the Corporation to withhold
in accordance with applicable law from any compensation payable to him or her
any taxes required to be withheld by Federal, state or local laws as a result of
the exercise of this Option. Furthermore, in the event of any determination that
the Corporation has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the exercise of this Option, the Optionee agrees to
pay the Corporation the amount of any such deficiency in cash within five
(5) days after receiving a written demand from the Corporation to do so, whether
or not Optionee is an employee of the Corporation at that time.

 

12. Notice. Any notice to the Corporation provided for in this Agreement shall
be delivered to the Secretary of the Corporation at the executive offices
located at 2412 Cortez Road West, Bradenton, Florida 34207, and any notice to
the Optionee shall be delivered to the Optionee at the current address shown on
the records of the Corporation. Any notice shall be deemed to be duly given
(i) three business days after deposit into the U.S. Mails by registered or
certified mail if and when properly addressed, postage prepaid, or (ii) on the
date delivered if and when hand delivered to the appropriate address as
determined above.

 

13. Incorporation by Reference. The Option is granted, and the Option Shares
will be issued, pursuant to the Plan, the terms and conditions of which are
incorporated herein by reference, and the Options and this Agreement shall in
all respects be interpreted in accordance with the Plan. The Committee shall
interpret and construe the Plan and this Agreement, and its interpretations and
determinations shall be conclusive and binding on the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder.

 

14. Governing Laws. The validity, construction, interpretation, and effect of
this Agreement shall be governed by and determined in accordance with the laws
of the State of Florida.

 

COAST FINANCIAL HOLDINGS, INC. a Florida corporation By:  

 

--------------------------------------------------------------------------------

Name:   Brian P. Peters Title:   President & CEO

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. The Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors or the Committee upon any questions
arising

 

Dated:                     

   OPTIONEE:   

 

--------------------------------------------------------------------------------

          Printed Name          

 

 

--------------------------------------------------------------------------------

          Signature

 

Signature Page to 2005 Nonqualified Stock Option Agreement

 

4



--------------------------------------------------------------------------------

[FORM]

 

NOTICE OF EXERCISE

OF NONQUALIFIED STOCK OPTION

 

The undersigned holder of a Nonqualified Stock Option to purchase Common Shares
(“Shares”) of Coast Financial Holdings, Inc., a Florida corporation (the
“Corporation”), hereby elects to purchase, pursuant to the provisions of the
Coast Financial Holdings, Inc. 2005 Stock Incentive Plan (the “2005 Plan”) and
the Nonqualified Stock Option Agreement, dated                      , 20    
(the “NSO Agreement”), by and between the Corporation and the undersigned, the
following number of such Shares                      (            ); and
requests that a stock certificate for such Shares be issued in the name of, and
delivered to                     , whose address is
                                        ; and further requests, if the number of
Shares transferred are not all the Shares that may be acquired pursuant to the
unexercised portion of this Nonqualified Stock Option, that a new Nonqualified
Stock Option of like tenor for the remaining Shares that may be acquired
pursuant to the NSO Agreement be issued and delivered to the undersigned.

 

Any capitalized term not defined herein shall have the meaning ascribed to such
term in the 2005 Plan.

 

The undersigned hereby elects to pay the exercise price for the Shares in the
manner set forth herein (check the applicable box): [Note: Revise if cashless
exercise is permissible.]

 

¨ Pursuant to Section 4(b) of the NSO Agreement, tenders payment by cash or by
wire transfer in immediately available funds in the amount of $             for
     Shares and $             for the taxes applicable thereto.

 

¨ Pursuant to Section 4(b) of the NSO Agreement, tenders payment by check
acceptable to the Bank in same-day funds in the amount of $             for
             Shares and $              for the taxes applicable thereto.

 

Dated:                      , 20      

 

Printed Name:  

 

--------------------------------------------------------------------------------

Signature:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

(Signature must conform in all respects to the name of holder as specified in
the NSO Agreement.)